Citation Nr: 0418773	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1945 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran disagreed with the RO rating determination and a 
timely appeal was filed.    

In July 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c)(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record indicates that the veteran was afforded a VA PTSD 
examination in August 2002.  The examiner specifically noted 
that the claims file was not available for review.  
Preliminarily, the Board notes that in Caffrey v. Brown, 6 
Vet. App. 377 (1994), the United States Court of Appeals for 
Veterans Claims (Court)  stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination." 
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Further, in Waddell the Court held that a breach in the VA's 
duty to assist may exist when there are variously diagnosed 
psychiatric disorders, but none of the examinations fully 
described the degree of disability attributable to each. 
Waddell v. Brown, 5 Vet. App. 454 (1993).  

In the present case, it appears that the veteran suffers from 
his service-connected PTSD as well as nonservice-connected 
dementia.  The August 2002 VA examiner reported that the 
dementia appeared to overshadow the PTSD, but it is not clear 
if the examiner was unable to differentiate what 
symptomatology is due to the PTSD as opposed to dementia or 
whether his comment was intended to convey an opinion that the 
dementia was more severe than the PTSD.  Clarification is 
necessary in this regard.  

The Board regrets the delay in appellate review, especially in 
view of the fact that the veteran's appeal has been advanced 
on the Board's docket.  However, for the reasons set forth 
above, the Board is unable to proceed with appellate review at 
this time based on the current record.  Additional development 
is necessary to allow for a fair and fully informed 
determination.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all VCAA 
notice and assistance requirements.  
The RO should ensure that the 
veteran is furnished proper notice 
in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of 
(a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The veteran should be scheduled 
for a VA PTSD examination.  It is 
imperative that the claims folder be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
attempt to report all symptoms due 
to PTSD as opposed to dementia.  If 
the examiner is unable to 
differentiate the veteran's 
psychiatric symptoms, he or she 
should so state.  Additionally, if 
possible a Global Assessment of 
Functioning (GAF) score attributable 
to the PTSD alone should be 
reported.  

3.  Thereafter, the RO should review the 
expanded record and determine if a higher 
rating is warranted for PTSD.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


